                    Case 5:17-cv-00551-LHK Document 285-35 Filed 10/18/18 Page 1 of 3



                 Subject: Re: Expiring iPhone Device Sub-CA
                   From: "Andrew R. Whalley" <arw@apple.com>
            Received(Date): Mon, 29 Apr 2013 17:28:07 -0700
                      Cc: Paul Chinn <pchinn@apple.com>, Dallas De Atley
                            <deatley@apple.com>,John Noll <noll@apple.com>, Scott Boyd
                            <scott_boyd@apple.com>,Curt Spann <cspann@apple.com>, Jay Towslee
                            <jtowslee@apple.com>,Conrad Sauerwald <conrads@apple.com>
                      To: Gigi Choy <gigi@apple.com>
             Attachment: smime.p7s
                    Date: Mon, 29 Apr 2013 17:28:07 -0700

           Hello,

           I sat down with Paul and we discussed the activation certificates. On device, they appear only to
           be used in so far as they are sent up to a server based service for processing - however we didn't
           chase down all code paths.

           For some reason I had it in my head that we were just thinking about activation certs. However
           there's of course much more hanging off the iPhone CA. e.g.:

           • Device Certificate

           • Activation Certificate

           • Software Update Certificate

           • Development Update Certificate

           • OS Application Signing Certificate

           • iPhone OS Provisioning Profile Signing Certificate

           Am I missing any?

           Going though and working out how those are all used locally and what the implications of the
           intermediate expiring is a fair amount of engineering time. Is the desire to understand what could
           be done for Innsbruck to mitigate any issues, or what needs to be done server side before the
           expiry date? Note of course that we've got lots of products in the field that are no longer being
           updated, and Innsbruck will leave a few more behind as well.

           Andrew

           On Apr 24, 2013, at 3:36 PM, Gigi Choy <gigi@apple.com> wrote:

           Hi Paul,




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                           APL-GRACE_00005804
                  Case 5:17-cv-00551-LHK Document 285-35 Filed 10/18/18 Page 2 of 3




           Just wanted to check-in on this again and make sure it hasn't fallen off the radar. Thanks!

           Best Regards,

           ---------------------------------------------------------------

           �   Gigi Choy

           PKI Services | gigi@apple.com

           On Apr 18, 2013, at 5:55 PM, Paul Chinn <pchinn@apple.com> wrote:

            Gigi, I'm out tomorrow and Conrad returns next week but at that time I'll work with Andrew
            and folk to figure out how what's going to happen.
            thanks,
            Paul

            On Apr 16, 2013, at 4:46 PM, Paul Chinn <pchinn@apple.com> wrote:

            Looping in Jay and Conrad who I believe have been discussing this.
            On Apr 16, 2013, at 4:44 PM, Gigi Choy <gigi@apple.com> wrote:

            Hello,
            I just wanted to check in on this topic again as there has not been any discussions for a few
            weeks now. We are now less than one year away from the expiration of the iPhone Device Sub-
            CA expiration. One of the main concerns is that if the certificate is checked not only at
            activation, but also upon run time, there is a possibility that iPhone related services could break
            when the CA expires.

            So we need to find out the following:

               1. What services rely on certificates from the iPhone Device Sub-CA?


               2. For these relying services, what certificate validation checks are performed?


               3. If the Sub-CA expiration is checked, will services fail open or fail closed? If services will
                   fail closed, are there any validation code changes that can be made to prevent services
                   from failing?


            What can we do to begin gathering answers to these questions?

            Best Regards,




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                               APL-GRACE_00005805
                  Case 5:17-cv-00551-LHK Document 285-35 Filed 10/18/18 Page 3 of 3




            ---------------------------------------------------------------
            � Gigi Choy
            PKI Services | gigi@apple.com

            On Feb 22, 2013, at 12:32 PM, Dallas De Atley <deatley@apple.com> wrote:
            We use that CA to issue the device identities at activation time, I believe. We should double
            check on the trust policies that enforce how those identities are used.

             We should make sure that we have a transition plan implemented for Innsbruck:
             <rdar://problem/13275668> Ensure that Innsbruck can survive the expiration of the iPhone
             Device Sub CA on April 16th, 2014

             Dallas

             On Feb 22, 2013, at 11:09 AM, Matthew Murphy <matthew.murphy@apple.com> wrote:

             Hi Dallas,

             I met with the PKI Services team this morning. There was some question about the "iPhone
             Device Sub-CA", which expires in just over a year (on April 16, 2014).

             We're unsure what the impact of this expiration might be, and want to ascertain whether there
             might be any breakage.

             Do you know what the uses of this hierarchy are, or where I could find out more about the
             potential risks?

             Thanks,
             Matt

             Sent from my iPhone




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                          APL-GRACE_00005806
